
	
		II
		109th CONGRESS
		2d Session
		S. 3827
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2006
			Mrs. Lincoln (for
			 herself, Ms. Snowe,
			 Mr. Schumer, Mr. Rockefeller, Ms.
			 Landrieu, Mrs. Clinton, and
			 Mr. Vitter) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend and
		  expand the benefits for businesses operating in empowerment zones, enterprise
		  communities, or renewal communities, and for other purposes.
	
	
		1.Short title
			(a)Short
			 titleThis Act may be cited as the Empowerment Zone and
			 Renewal Community Enhancement Act of 2006.
			(b)Amendment of
			 1986 CodeExcept as otherwise expressly provided, whenever in
			 this Act an amendment or repeal is expressed in terms of an amendment to, or
			 repeal of, a section or other provision, the reference shall be considered to
			 be made to a section or other provision of the Internal Revenue Code of
			 1986.
			2.Extension of
			 benefits
			(a)Empowerment
			 zones and enterprise communities
				(1)Rounds i and ii
			 designationsSubsection (d)(1)(A)(i) of section 1391 is
			 amended—
					(A)by striking
			 December 31, 2009 and inserting December 31,
			 2015, and
					(B)by adding at the
			 end the following new flush sentence:
						
							For
				purposes of section 1396, subparagraph (A) shall be applied by substituting
				December 31, 2009 for December 31, 2015 in the
				case of designations made under subsection
				(a)..
					(2)Round iii
			 designationsSubsection (h)(2) of section 1391 is amended by
			 striking December 31, 2009 and inserting December 31,
			 2015.
				(b)Renewal
			 communities
				(1)Sections 1400E(b)
			 and 1400I(g) are each amended by striking December 31, 2009 and
			 inserting December 31, 2015.
				(2)Sections
			 1400E(b)(3), 1400F(b), and 1400J(b) are each amended by striking January
			 1, 2010 and inserting January 1, 2016.
				(3)Section 1400F(d)
			 is amended—
					(A)by striking
			 December 31, 2010 and inserting December 31, 2016
			 , and
					(B)by striking
			 December 31, 2014 and inserting December 31,
			 2020.
					(4)Section
			 1400I(d)(2)(A) is amended by striking 2010 and inserting
			 2016.
				3.Revision of
			 benefits
			(a)Safe harbor for
			 meeting requirement that 35 percent of employees be residents of
			 zoneParagraph (2) of section 1394(b) (defining enterprise zone
			 facility) is amended by adding at the end the following new
			 subparagraph:
				
					(D)Additional safe
				harbor for meeting requirement that 35 percent of employees be residents of
				zoneThe requirements of subsections (b)(6) and (c)(7) of section
				1397C shall not fail to be treated as met for any period with respect to a
				qualified business if—
						(i)as of the date of issuance of the issue, it
				is reasonably expected that within 3 years after such date the business will
				increase employment by at least the lesser of—
							(I)(aa)500 full-time
				employees in the case of a business located in a renewal community or in a
				rural area (as defined in section 1393(a)(2)) in an empowerment zone or
				enterprise community, or
							(bb)1,000 full-time employees in the case of a
				business located outside a rural area (as so defined) in an empowerment zone or
				enterprise community, or
							(II)10 percent of the
				number of full-time employees estimated to have been employed in such zone or
				community on the date of its designation,
							(ii)as of the date of issuance of the issue, it
				is reasonably expected that as a result of the bonds the business will increase
				employment by at least one job for each $150,000 in face amount of the
				issue,
						(iii)at any time within 3 years after the date
				of issuance of the issue, the requirements of such subsections are met,
				or
						(iv)the business
				enters into a binding agreement with the appropriate local government
				employment agency to apply a first source rule to advertise and prioritize
				employment opportunities with such business for qualified residents of such
				zone or
				community.
						.
			(b)Eligibility of
			 businesses developing or holding intangiblesParagraph (4) of
			 section 1397C(d) is amended by inserting before the period unless the
			 intangibles are developed within the empowerment zone.
			(c)Reduced wage
			 credit allowable for zone residents employed outside the zone; employees need
			 not be residents of zone in which employed
				(1)In
			 generalSubsection (b) of section 1396 is amended to read as
			 follows:
					
						(b)Applicable
				percentage
							(1)Qualified zone
				employees who perform substantially all of their services in an empowerment
				zoneThe applicable percentage is 20 percent with respect to
				qualified zone employees who would meet the requirement of subsection (d)(1) if
				only services performed within an empowerment zone were taken into
				account.
							(2)Other qualified
				zone employees
								(A)In
				generalThe applicable percentage is—
									(i)20 percent in the case of designated
				qualified zone employees of employers which are enterprise zone businesses,
				and
									(ii)10 percent in the case of any other
				designated qualified zone employee.
									(B)Limitations on
				number of designated employees
									(i)In
				generalFor purposes of subparagraph (A), the term
				designated qualified zone employee means a qualified zone
				employee—
										(I)to whom paragraph
				(1) does not apply, and
										(II)who is designated
				under this subparagraph.
										(ii)Manner of
				designationsDesignations under this subparagraph shall be made
				by the local government or governments which nominated the area to be an
				empowerment zone.
									(iii)Limitation on
				designationsThe number of employees for whom a designation under
				this subparagraph is in effect at any one time with respect to each empowerment
				zone shall not exceed—
										(I)500 for purposes
				of subparagraph (A)(i), and
										(II)2,000 for
				purposes of subparagraph
				(A)(ii).
										.
				(2)Qualified zone
			 employeeParagraph (1) of section 1396(d) is amended—
					(A)by striking
			 within an empowerment zone in subparagraph (A), and
					(B)by striking
			 such empowerment zone in subparagraph (B) and inserting
			 an empowerment zone.
					(d)Carryforward of
			 unallocated state commercial revitalization expenditure
			 ceilingParagraph (1) of section 1400I(d) is amended to read as
			 follows:
				
					(1)In
				generalThe aggregate
				commercial revitalization expenditure amount which a commercial revitalization
				agency may allocate for any calendar year is the amount equal to the sum
				of—
						(A)the amount of the
				State commercial revitalization expenditure ceiling determined under this
				paragraph for such calendar year for such agency (determined without regard to
				subparagraph (B)), and
						(B)the aggregate of the unused State
				commercial revitalization expenditure ceilings determined under this paragraph
				for such agency for each of the 2 preceding calendar years.
						For
				purposes of subparagraph (B), amounts of expenditure ceiling shall be treated
				as allocated by an agency first from unused amounts for the second preceding
				calendar year, then from unused amounts for the 1st preceding calendar year,
				and then from amounts from the current year State
				allocation..
			(e)Authority To
			 expand boundaries of zones and communities
				(1)Empowerment
			 zones and enterprise communitiesSection 1391 is amended by
			 adding at the end the following new subsection:
					
						(i)Authority To
				expand boundaries of designated areas
							(1)In
				generalAt the request of all governments which nominated an area
				as an empowerment zone or enterprise community, the appropriate Secretary may
				expand the area of such zone or community to include 1 or more noncontiguous
				areas if such governments establish to the satisfaction of the appropriate
				Secretary that such expansion furthers the purposes of the designation of the
				initial area as such a zone or community.
							(2)Rural
				areasWith respect to any empowerment zone or enterprise
				community located in a rural area, at the request of the nominating local
				government, the appropriate Secretary shall expand the area of such zone or
				community to include the entire area of such nominating local government, but
				only if—
								(A)the poverty rate
				and the unemployment rate for such entire area as determined by the 2000
				decennial census data was at least 110 percent of such rate for the United
				States,
								(B)during the period
				beginning with the 1990 decennial census and ending with the 2000 decennial
				census, such entire area has a net outmigration of inhabitants of at least 10
				percent of the population of such area, and
								(C)such entire area
				meets 1 or more of the following criteria determined by the 2000 decennial
				census data:
									(i)Median household
				income is not more than 70 percent of such income for the United States.
									(ii)Per capita
				income is not more than 75 percent of such income for the United States.
									(iii)The percentage
				of such area's population which is disabled is at least 130 percent of such
				percentage for the United
				States.
									.
				(2)Renewal
			 communitiesSection 1400E is amended by adding at the end the
			 following new subsection:
					
						(h)Authority To
				expand boundaries of designated areas
							(1)In
				generalAt the request of all
				governments which nominated an area as a renewal community, the Secretary of
				Housing and Urban Development may expand the area of such community to include
				1 or more noncontiguous areas if such governments establish to the satisfaction
				of such Secretary that such expansion furthers the purposes of the designation
				of the initial area as a renewal community.
							(2)Rural
				areasWith respect to any renewal community located in a rural
				area, at the request of the nominating local government, the appropriate
				Secretary shall expand the area of such community to include the entire area of
				such nominating local government, but only if—
								(A)the poverty rate
				and the unemployment rate for such entire area as determined by the 2000
				decennial census data was at least 110 percent of such rate for the United
				States,
								(B)during the period
				beginning with the 1990 decennial census and ending with the 2000 decennial
				census, such entire area has a net outmigration of inhabitants of at least 10
				percent of the population of such area, and
								(C)such entire area
				meets 1 or more of the following criteria determined by the 2000 decennial
				census data:
									(i)Median household
				income is not more than 70 percent of such income for the United States.
									(ii)Per capita
				income is not more than 75 percent of such income for the United States.
									(iii)The percentage
				of such area's population which is disabled is at least 130 percent of such
				percentage for the United
				States.
									.
				(f)Modification of
			 requirement for expanding designated area based on 2000
			 censusClause (ii) of section 1400E(g)(1)(A) is amended to read
			 as follows:
				
					(ii)such tract has a poverty rate using 2000
				census data—
						(I)which is at least
				20 percent, or
						(II)which exceeds the poverty rate for such
				tract using 1990 census
				data.
						.
			(g)Repeal of
			 exclusion of central business district from eligibility as designated
			 areaParagraph (3) of section 1392(a) is amended by adding
			 and at the end of subparagraph (B), by striking ,
			 and at the end of subparagraph (C) and inserting a period, and by
			 striking subparagraph (D).
			(h)Carryover of
			 unused increased section 179 expensing limit
				(1)In
			 generalSubparagraph (A) of section 1397A(a)(1) is amended to
			 read as follows:
					
						(A)the sum of—
							(i)$35,000,
				and
							(ii)the aggregate of
				the unused increased limitations for each of the 2 preceding taxable years,
				or
							.
				(2)Unused increased
			 limitationSection 1392 is amended by adding at the end the
			 following new subsection:
					
						(c)Unused increased
				limitationFor purposes of subsection (a)(1)(A)—
							(1)In
				generalThe unused increased
				limitation for any taxable year is the excess (but not more than $35,000) of
				the limitation under section 179(b)(1) as increased under subsection (a) over
				the cost of section 179 property which is qualified zone property placed in
				service during the taxable year.
							(2)Ordering
				ruleThe limitation under section 179(b)(1) as increased under
				subsection (a) shall be treated as used first from unused limitation for the
				second preceding calendar year, then from unused limitation for the 1st
				preceding calendar year, and then from such limitation for the current
				year.
							.
				(i)Election of
			 financing arrangement in lieu of tax benefitsSection 1396 is amended by adding at the
			 end the following new subsection:
				
					(e)Election of
				financing arrangement in lieu of tax benefits
						(1)In
				generalAt the election of any significant empowerment zone
				business, for the payment period of the debt obligation designated in such
				election by such business—
							(A)such
				business—
								(i)shall not be
				treated as an enterprise zone business for purposes of section 1396, and
								(ii)shall not be
				allowed any deduction for depreciation under section168 with respect to
				qualified zone property, and
								(B)the Secretary
				shall make the payments described in paragraph (2) to the holder of such debt
				obligation.
							(2)Payments
							(A)In
				generalAt the beginning of
				each year of the payment period, the Secretary shall pay (out of any money in
				the Treasury not otherwise appropriated) to the holder of the debt obligation
				designated by such zone business an amount equal to the value of the tax
				benefits under this chapter for such year to which such zone business would be
				entitled but for the election under this subsection.
							(B)AssumptionsFor
				purposes of valuing tax benefits under subparagraph (A), the Secretary shall
				assume that—
								(i)the business is an
				enterprise zone business for purposes of section 1396,
								(ii)all qualified
				zone property placed in service by the zone business is a single property with
				a recovery period under section 168 of 15 years, and
								(iii)the rate of tax
				under this chapter is 25 percent.
								(C)Payment
				periodThe payment period is the period of 15 calendar years
				beginning with the earlier of—
								(i)the calendar year specified (before the
				beginning of such year) by the taxpayer as the 1st year of the payment period,
				or
								(ii)the 5th calendar
				year beginning after the date that the election under this subsection is
				made.
								(3)Significant
				empowerment zone businessFor purposes of this subsection, the
				term significant empowerment zone business means any trade or
				business operating in an empowerment zone if—
							(A)such business is
				nominated by the State or local government which nominated the area taken into
				account under section 1396 to be an empowerment zone, and
							(B)the Secretary of
				Housing and Urban Development determines that it is reasonably anticipated that
				such business will increase employment in such zone during the first 3 years of
				the payment period by at least the lesser of—
								(i)1,000 full-time
				employees, or
								(ii)10 percent of the
				number of full-time employees estimated to have been employed in such zone on
				the date of its
				designation.
								.
			(j)Certain
			 federally guaranteed bonds issued To provide investments in empowerment zones
			 and renewal communities permitted To be tax-exempt,
			 etcSubparagraph (A) of section 149(b)(3) is amended by striking
			 or at the end of clause (ii), by striking the period at the end
			 of clause (iii) and inserting , or, and by adding at the end the
			 following new clause:
				
					(iv)any guarantee by
				a Federal Home Loan Bank for a bond 95 percent or more of the net proceeds of
				which are to be used to provide property in an empowerment zone or renewal
				community.
					.
			(k)Tax-exempt
			 interest of financial institutions on zone facility bonds not subject to
			 interest disallowanceSubparagraph (B) of section 265(b)(3)
			 (defining qualified bond) is amended by adding at the end the following new
			 clause:
				
					(iii)Enterprise
				zone facility bondsThe term qualified tax-exempt
				obligation includes any obligation which is treated as an exempt
				facility bond by section
				1394.
					.
			(l)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			(m)ReportingThe
			 Secretary of the Treasury (or the Secretary’s delegate) shall annually submit
			 to the Committee on Ways and Means of the House of Representatives and the
			 Committee on Finance of the Senate a report detailing for each empowerment
			 zone, enterprise community, and renewal community the amount and type of
			 claimed tax benefits.
			
